Citation Nr: 0838260	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  03-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated 20 percent disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of epicondylitis, left elbow, currently evaluated 
10 percent disabling.

4.  Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left buttock.

5.  Entitlement to a compensable rating for a residual shell 
fragment wound scar of the left thigh.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran had periods of active duty from July 1948 to 
September 1948 and from July 1951 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and August 2004 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.

In January 2004, the veteran presented testimony before a 
Decision Review Officer during a Regional Office hearing.

In June 2005, the Board remanded the matter for additional 
evidentiary and procedural development.  By rating action of 
August 2006, the RO increased the rating assigned for a 
gunshot wound to the thoracic spine to 40 percent, effective 
from April 2006, based on limitation of motion of the 
thoracolumbar spine.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in this case; however, 
additional evidentiary development is necessary.  

A review of the record reveals that the veteran has received 
treatment at the VA Medical Center (VAMC) in Boise, Idaho, 
throughout the pendency of this appeal, to include lumbar 
spine surgery in October 2007.  Notwithstanding, the only VA 
treatment records that have been associated with the claims 
folder are dated in April, July and August 2004.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, dated from May 2001 to 
present, from the Boise VAMC.  

Additionally, with respect to the veteran's service-connected 
orthopedic complaints, to include his low back pain, right 
knee osteoarthritis, and left elbow postoperative residuals 
of epicondylitis, the Board finds that the current VA 
Compensation and Pension examinations of record are 
inadequate for rating purposes.  Under the VCAA, the VA has a 
duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a 
current disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  
 
With respect to the veteran's service-connected low back 
pain, the record reflects that the veteran underwent lumbar 
spine surgery in October 2007.  Although, the veteran 
underwent a VA peripheral nerves examination, in January 
2008, the most recent VA examination of record regarding the 
lumbar spine is dated in October 2006.  Given the need for 
further findings and the fact that the veteran was last 
examined in October 2006, prior to his recent surgery, the 
Board believes a more contemporaneous VA examination is 
needed to assess the veteran's current symptomatology 
associated with his service-connected lumbar spine 
disability, and to sufficiently address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40 and 4.45 
(2007), to include the extent of functional loss due to pain.  
DeLuca v. Brown, 8 Vet. App. at 204-207.  See 38 U.S.C.A. § 
5103A.  Under these circumstances, the RO should arrange for 
the veteran to undergo an orthopedic examination of the 
lumbar spine.

As to his service-connected right knee disability, by means 
of a March 1989 rating decision, the veteran was initially 
awarded service connection for a right knee disorder and 
assigned a noncompensable evaluation pursuant to the rating 
criteria of Diagnostic Code 5257, for other impairment of the 
knee.  In August 2004, the RO determined that the veteran's 
right knee disability warranted a 20 percent evaluation, 
pursuant to the Diagnostic Codes 5259-5257, effective May 31, 
2002, the date of the current claim.  The veteran alleges 
that he is entitled to an increased evaluation because his 
right knee disability results in constant pain, pain on 
motion, and arthritis.  

Upon VA examination, in August 2002, right knee range of 
motion was from zero to 120 degrees.  The knee was somewhat 
deformed and there was some swelling and tenderness on the 
lateral aspect of the patella.  McMurray's and Lachman's 
testing was normal.  The examiner opined that the veteran had 
developed osteoarthritis in the knee, probably secondary to 
the in-service cartilage damage.  X-rays demonstrated 
probably very slight joint space narrowing medially with 
weight bearing; however, there were no specific findings of 
osteoarthritis.  In October 2006, right knee range of motion 
was from zero to 125 degrees.  There was no evidence of 
tenderness or pain with patellar movement.  Collateral and 
cruciate ligaments were intact.  The examiner's impression 
was right knee bursitis.  The Board finds the aforementioned 
VA examination reports inadequate for rating purposes because 
DeLuca factors were not adequately addressed.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to factors such pain 
and weakness.  Therefore, on remand, the VA examiner must be 
asked to take into account the directives of the Court in 
DeLuca, as well as other factors contemplated by 38 C.F.R. §§ 
4.40, 4.45 (2007) when examining the right knee. 

Additionally, in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the Court held, in cases where the record reflects 
that the veteran has multiple problems due to a service-
connected disability, it is possible for a veteran to have 
"separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.

However, in VAOPGCPREC 23-97, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and that evaluation of a knee disability under 
both of these codes would not amount to pyramiding under 38 
C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A separate finding must be based on 
additional disability.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, and a compensable 
limitation of extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria. VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

Accordingly, on remand, the RO's readjudication of this 
appeal must include consideration of whether the claimant 
meets the criteria for separate compensable ratings for right 
knee osteoarthritis, limitation of flexion, limitation of 
extension, and instability. VAOPGCPREC 09-04; Esteban, supra; 
38 C.F.R. § 4.71a, 4.118 (2007).
 
With respect to the veteran's service-connected left elbow 
postoperative residuals of epicondylitis, the veteran alleges 
that he is entitled to an increased evaluation because he 
experiences tenderness, weakness, chronic pain, and 
limitation in rotation.  Upon VA examination, in August 2002, 
there was evidence of atrophy of the left forearm, tenderness 
over the lateral epicondyle and the medial aspect of the 
elbow and the veteran was unable to rotate the left elbow 
fully.  His medial rotation was to 20 degrees and his lateral 
rotation was to 30 degrees.  In October 2006, there was no 
evidence of tenderness.  Range of motion testing demonstrated 
flexion to 130 degrees.  The veteran was 10 degrees short of 
full extension.  Internal rotation was to 90 degrees and 
external rotation was to 45 degrees, with slight pain.  The 
aforementioned VA examinations are inadequate for rating 
purposed because the examiners failed to specifically address 
the presence of any muscle disability or any additional 
limitations in range of motion due to DeLuca factors.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.   The RO should obtain copies of all of 
the veteran's treatment records from the 
VAMC in Boise, since May 2001.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
lumbar spine disability.  The claims file 
should be made available to the examiner 
for review.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected lumbar 
spine disability.  The examiner is 
requested to set forth in degrees of 
excursion any limitation of motion of the 
veteran's lumbar spine that is related to 
his service-connected disabilities.  

In so doing, the examiner is requested to 
do the following:  

(A) express an opinion as to whether pain 
that is related to the veteran's lumbar 
spine disability, could significantly limit 
the functional ability of the lumbar spine 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and 

(B) Determine whether as a result of the 
service-connected lumbar spine disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

3.  After undertaking the above 
development to the extent possible, the RO 
should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to assess the current severity 
of right knee disability. The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x- rays, must be 
accomplished and all clinical findings 
should be reported in detail.

(A) As to any instability affecting the 
right knee, in accordance with the latest 
AMIE worksheet for rating right knee 
disorders, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of all left knee instability.  In 
addition to any other information required 
by the AMIE worksheet, the examiner should 
state whether the disability is manifested 
by recurrent subluxation or lateral 
instability that is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also state whether the 
right knee semilunar cartilage is 
dislocated with frequent episodes of 
locking, pain, or effusion into the joint.

(B)The examiner should also review the x-
rays reports and provide an opinion as to 
whether there is any degenerative joint 
disease affecting the right knee.  The 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
all right knee degenerative joint disease.  
In addition to any other information 
required by the AMIE worksheet, the 
examiner should conduct complete range of 
motion studies, with specific citation to 
flexion and extension, and discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of flexion and/or 
extension.  If the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there would 
be additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of flexion and/or extension 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
must be so stated, and an explanation 
provided why such an opinion cannot be 
provided.  

4.  The RO must afford the veteran a VA 
examination or VA examinations with the 
appropriate specialists to determine the 
current severity of his service-connected 
left elbow residuals of epicondylitis.  
The claims file, to include a copy of this 
remand, must be made available to the 
examiner(s).  The examiner(s) must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner(s) must indicate in the 
examination report that the claims file 
was reviewed.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
must be conducted.  Any further studies 
deemed relevant by the examiner(s) must 
also be conducted.  The examiner(s) must 
record all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

(A)  The examiner must identify all left 
elbow residuals of epicondylitis, to 
include any scars, muscle, orthopedic, and 
neurological residuals.  

(B)  The examiner must identify the 
specific muscle groups involved in, or 
affected by, the service-connected left 
forearm gunshot wound, i.e., Muscle Groups 
I, III, IV, V, etc.  The examiner must 
specifically discuss the severity of any 
muscle impairment.  

(C)  The examiner must address whether 
there is any joint involvement related to 
the left forearm gunshot wound residuals.  
The examiner must specifically address the 
existence and extent of joint involvement 
due to the service-connected left elbow 
residuals of epicondylitis.  If there is 
joint involvement due to the left elbow 
residuals of epicondylitis, the examiner 
must address the existence and extent of 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner must accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation 
of motion.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

(D)  The examiner must address the 
existence and extent of any neurological 
residuals of the left forearm gunshot 
wound.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



